ORDER

PER CURIAM.
Dale Smiley appeals his convictions following a jury trial for second-degree statutory sodomy, sexual abuse, sexual *835misconduct involving a child by indecent exposure, and two counts of second-degree sexual misconduct and consecutive sentences totaling fifteen years imprisonment. He contends that the trial court plainly erred in failing sua sponte to declare a mistrial or give a curative instruction during the State’s closing argument. After Smiley filed this appeal, he filed a motion to remand the case to the trial court to consider newly discovered evidence, which was taken with the case. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The motion to remand is denied.
The convictions are affirmed. Rule 30.25(b).